                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI
                                  WESTERN DIVISION

WILLIAM L. FAMBROUGH,                                 )
                                                      )
        Plaintiff,                                    )
                                                      )
        v.                                            )            No. 4:19-cv-0398-DGK
                                                      )
UBER TECHNOLOGIES, INC.,                              )
                                                      )
        Defendant.                                    )

                                       ORDER OF DISMISSAL

        This lawsuit arises from Defendant Uber Technologies, Inc.’s (“Uber”) deactivation of pro

se Plaintiff William L. Fambrough’s driving account, which resulted in his no longer being able to

drive for Uber.

        Now before the Court is Plaintiff’s Notice of Voluntary Dismissal (Doc. 16), brought

pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),1 and Plaintiff’s subsequent “Motion to

Quash” (Doc. 17) this notice after Plaintiff apparently changed his mind about wanting to dismiss

his case.

        Because Plaintiff dismissed his case under Rule 41(a)(1)(A)(i), the dismissal was effective

at the time it was filed. See Fed. R. Civ. P. 41(a)(1)(A)(i). This dismissal was not contingent on

the Court approving or accepting it, so the case has already been dismissed without prejudice.

        The motion to quash (Doc. 17) is DENIED.

        IT IS SO ORDERED.

Date: September 6, 2019                                   /s/ Greg Kays
                                                          GREG KAYS, JUDGE
                                                          UNITED STATES DISTRICT COURT


1
 The Notice states it is brought pursuant to Rule “41(a)(i).” There is no Rule 41(a)(i). Plaintiff means Rule
41(a)(1)(A)(i).
